Coleman, X,
dissenting.
In my opinion, the evidence is insufficient to support the commission’s finding that Clark comes within the Barnett definition of an *478“imbecile” entitling him to lifetime benefits under former Code §§ 65.1-56(18) and 65.1-54. In the Barnett case, we stated, “an irreversible brain injury which renders the employee permanently unemployable and so affects the non-vocational quality of his life by eliminating his ability to engage in a range of usual cognitive processes is the functional equivalent... of incurable imbecility.” 6 Va. App. at 36, 366 S.E.2d at 274 (emphasis added). The majority’s holding that “the facts of the present case clearly fall within the definition set out in Barnett” is incorrect, in my opinion. Therefore, I respectfully dissent.
Under the Barnett definition for “incurable imbecility,” an employee’s injury must not only render him unemployable, but must also affect the quality of his life by “eliminating” his ability to use his “usual cognitive processes.” Id. “Cognition” is defined as “an intellectual process by which knowledge is gained about perceptions or ideas; distinguished from affection and conation.” Webster’s Third New International Dictionary 440 (3d ed. 1981). “Affection” in the psychological sense is defined as “the feeling aspect of consciousness.” Id. at 35. “Conation” is “the conscious drive to perform apparently volitional acts.” Id. at 468. Simply put, cognition involves thinking. Affection involves emotion, and conation involves instinctive volitional acts. In the Barnett case, Mrs. Barnett’s quality of life was essentially “eliminat[ed]” by her lack of “cognitive” ability. She did not have basic cognitive skills, such as the ability to speak, write, read with understanding or follow instructions, that are critical to a person’s quality of life. Id. at 32-33, 366 S.E.2d at 272. While Mrs. Barnett’s situation may have been to the extreme and may not be representative of the threshold standard for a compensable brain injury, nevertheless, the quality of the person’s life must be so diminished by the elimination of one’s ability to engage in usual cognitive functions that one is rendered the equivalent of an incurable imbecile.
The mental and psychological deficits afflicting Mr. Clark are very different from a mental defect affecting a person’s ability to reason and understand. Mr. Clark suffers from “memory loss, depression, suicidal ideation, fatigue and . . . has violent outbursts.” His injury does not “affectf] the non-vocational quality of his life by eliminating his ability to engage in a range of usual cognitive processes” so as to render him the functional equivalent of an incurable imbecile. Barnett, 6 Va. App. at 36, 366 S.E.2d at 274 (emphasis added). Although he suffers severe mental and psychological problems, Mr. Clark possesses a variety of mental functions and skills. While some of his residual *479skills might arguably be marketable, certainly Clark’s injury has not “eliminat[ed] his ability to engage in a range of usual cognitive processes.” Id. He is able to drive his car, and he possesses a valid operator’s license. He remembers the names and location of all of his doctors. He has memorized his own telephone number and area code. He remembers his own birthday and that of his wife. He is aware of his surroundings and understands the events that occur around him. He has the ability to read and understand the newspaper and is able to watch television. While Mr. Clark’s abilities are limited, they belie the majority’s conclusion that he is the equivalent of an “incurable imbecile” as defined by Code § 65.1-56(18).
I am not unsympathetic to the severity of Mr. Clark’s injury and his inability to control his depression and the fact that he has violent outbursts and suicidal tendencies. Nevertheless, his mental and emotional problems do not come within the purview of Code § 65.1-56(18) as defined by Barnett. The legislature did not intend by virtue of Code § 65.1-56(18) to compensate an employee for life who receives a serious brain injury, except when the injury is so severe as to render the employee the equivalent of an incurable imbecile. The mere fact that the commission entered an award which could be modified if and when Clark’s condition improved recognized that his condition was not that of an “incurable imbecile.” For these reasons, I disagree with the majority that Mr. Clark’s condition fits within the definition of his being an “incurable imbecile” under Code § 65.1-56(18). I would reverse the commission and dismiss the claim.